Exhibit 10.1
‘Supplemental Agreement No. 1 (“SA-1”)
to
Purchase Agreement No. 3134
between
The Boeing Company
and
ATLAS AIR, INC
Relating to Boeing Model 747-8 Freighter Aircraft
     THIS SUPPLEMENTAL AGREEMENT, entered into as of October 8, 2009, by and
between THE BOEING COMPANY (Boeing) and ATLAS AIR, INC (Customer);
     WHEREAS, the parties hereto entered into Purchase Agreement No. 3134 dated
September 8, 2006 (the Purchase Agreement) relating to Boeing Model 747-8
Freighter aircraft (the Aircraft); AND
     WHEREAS, Boeing and Customer have agreed to supplement the existing
Promotional Support Agreement;
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties agree to amend the Purchase Agreement as follows:

1.   Letter Agreements:

     1.1 Letter Agreement 6-1162-ILK-0208 to the Purchase Agreement entitled
“Promotional Support Agreement,” (Promo Support Letter Agreement) is deleted in
its entirety and the new “Promo Support Letter Agreement” attached hereto is
substituted in lieu thereof to amend the definition of “Performance Period” in
order to extend such period from [*] to a period ending [*].
The rest of this page is intentionally blank.

     
P.A. No. 3134
  SA-1, Page 1
 
  BOEING PROPRIETARY

 
[ * ]  Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 



--------------------------------------------------------------------------------



 



The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.
EXECUTED IN DUPLICATE as of the day and year first written above.

                      ATLAS AIR, INC       THE BOEING COMPANY    
 
                   
By:
          By:        
 
 
 
         
 
   
 
  Mr. William J. Flynn           [*]    
 
 
 
         
 
   
Its:
  President and Chief Executive Officer       Its:   Attorney in Fact    
 
 
 
         
 
   

     
P.A. No. 3134
  SA-1, Page 2
 
  BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  SA ARTICLES       NUMBER
1. 
  Quantity, Model and Description    
2. 
  Delivery Schedule    
3. 
  Price    
4. 
  Payment    
5. 
  Miscellaneous    
 
       
TABLE
       
 
       
1. 
  Aircraft Information Table    
 
       
2. 
  Option Aircraft Information Table    
 
       
3. 
  Purchase Rights Aircraft Information Table    
 
       
EXHIBIT
       
A.
  Aircraft Configuration    
 
       
B.
  Aircraft Delivery Requirements and Responsibilities    
 
       
SUPPLEMENTAL EXHIBITS
       
 
       
AE1.
  Escalation Adjustment/Airframe and Optional Features    
 
       
CS1.
  Customer Support Variables    
 
       
EE1.
  Engine Escalation/Engine Warranty and Patent Indemnity    
 
       
SLP1.
  Product Assurance — First-Look Inspection Program and Service Life Policy
Components    
 
       
LETTER AGREEMENTS
       
 
       
3134 – 01 
  Open Configuration Matters:    
 
       
3134 – 02 
  Spare Parts Initial Provisioning    
 
       
RESTRICTED LETTER
       
AGREEMENTS
       
 
       
6-1162-ILK-0203R1
  747-8 Freighter Special Matters Letter    
 
       
6-1162-ILK-0204
  747-8 Freighter Performance Retention Commitment    
 
       
6-1162-ILK-0205
  Airworthiness Directive Cost Participation Program    
 
       
6-1162-ILK-0206
  Maintenance Cost Protection Program    

     
P.A. 3134 
   
TLS
  SA 1, Table of Contents, Page ii

 



--------------------------------------------------------------------------------



 



Supplemental Agreement No. 1 to
Purchase Agreement No. 3134
TABLE OF CONTENTS, continued

          RESTRICTED LETTER       SA AGREEMENTS, continued       NUMBER
6-1162-ILK-0207
  Special Matters relating to [*]    
 
       
6-1162-ILK-0208 R1
  Promotional Support Agreement   SA-1
 
       
6-1162-ILK-0209
  Aircraft Performance Guarantees    
 
       
6-1162-ILK-0210
  Remedy for Deviation from Block Fuel Guarantees    
 
       
6-1162-ILK-0211
  Demonstration Flight Waiver    
 
       
6-1162-ILK-0214
  Right to Purchase Additional Aircraft    
 
       
6-1162-ILK-0215
  Option Aircraft    
 
       
6-1162-ILK-0216
  Service Reliability Guarantee    

     
P.A. 3134 
   
TLS
  SA 1, Table of Contents, Page iii

 



--------------------------------------------------------------------------------



 



(BOEING) [y84222y8422201.gif]
The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207
6-1162-ILK-0208R1
Atlas Air, Inc.
2000 Westchester Avenue
Purchase, NY 10577-2543

     
Subject:
  Promotional Support Agreement
 
   
Reference:
  Purchase Agreement No. 3134 (the Purchase Agreement) between The Boeing
Company (Boeing) and Atlas Air, Inc. (Customer) relating to Model 747-8
Freighter aircraft (Aircraft).

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
Recital.
Boeing and Customer wish to enter into an agreement pursuant to which each party
will contribute equally to promotional programs in support of the entry into
service of the Aircraft as more specifically provided below.
Agreement.
1. Definitions.
          1.1 “Covered Aircraft” shall mean those Aircraft identified on Table 1
to the Purchase Agreement as of the date of signing of this Letter Agreement.
          1.2 “Promotional Support” shall mean marketing and promotion programs
in support of the entry into service of the Covered Aircraft such as marketing
research, tourism development, corporate identity, direct marketing, video tape
or still photography, planning, design and production of collateral materials,
management of promotion programs, advertising campaigns or such other marketing
and promotional activities as the parties may mutually agree.
          1.3 “Commitment Limit” shall have the meaning set forth in Article 2,
below.
          1.4 “Performance Period” shall mean the period beginning one (1) year
before and ending one (1) year after delivery of the first Covered Aircraft;
however, up to [*] of the co-branding matching fund will be made available to
the airlines for announcement/marketing purposes as the North American Launch
airline for the 747-8 between the
P.A. No. 3134                                                       SA-1, Letter
Agreement No. 6-1162-ILK-0208R1, Page 1
Promotional_Support_Agreement
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING) [y84222y8422201.gif]
6-1162-ILK-0208R1
Page 2
[*] and [*].
          1.5 “Qualifying Third Party Fees” shall mean fees paid by Customer
during the Performance Period to third party providers for Promotional Support
provided to Customer during the Performance Period.
2. Commitment.
As more particularly set forth in this Letter Agreement Boeing agrees to provide
Promotional Support to Customer at a value not to exceed [*] for the first
Covered Aircraft delivered to Customer and not to exceed [*] per Covered
Aircraft for each Covered Aircraft delivered to Customer thereafter (Commitment
Limit).
3. Methods of Performance.
Subject to the Commitment Limit, Customer may elect to receive the Promotional
Support in either or any combination of the following ways:
          3.1 At Customer’s request and with respect to a mutually agreed
project, Boeing will provide Promotional Support during the Performance Period
directly to Customer in value equivalent to Qualifying Third Party Fees.
          3.2 Boeing will reimburse [*] of Customer’s payments of Qualifying
Third Party Fees provided that Customer provides Boeing copies of paid invoices
for such Qualifying Third Party Fees no later than [*] months after the delivery
of the first Covered Aircraft. There will be no cash payments or other support
in lieu thereof.
4. Commencement Date.
Boeing’s obligation to provide Promotional Support will commence when the
purchase of the Covered Aircraft becomes firm (not subject to cancellation by
either party). For the avoidance of doubt, the commencement date shall be the
later of the date on which the Purchase Agreement is executed by the Customer
and the corporate resolution authorizing the purchase is effective.
5. Project Approval.
Following the execution of this Letter Agreement, a Boeing Airline Marketing
Services representative will meet with Customer’s designated representative to
review and approve the extent, selection, scheduling, and funds disbursement
process for the Promotional Support to be provided pursuant to this Letter
Agreement.
P.A. No. 3134                                                       SA-1, Letter
Agreement No. 6-1162-ILK-0208R1, Page 2
Promotional_Support_Agreement
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING) [y84222y8422201.gif]
6-1162-ILK-0208R1
Page 3
6. Confidentiality.
          Customer understands that certain commercial and financial information
contained in this Letter Agreement is considered by Boeing as confidential.
Customer agrees that it will treat this Letter Agreement and the information
contained herein as confidential and will not, without the prior written consent
of Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity. In the event that Customer in good faith concludes
(based upon an opinion of counsel) that disclosure of information contained in
this Letter Agreement may be required by applicable law or governmental
regulations, Customer shall advise Boeing in writing prior to such disclosure,
if possible, or, if not possible, then promptly upon receiving such order or
upon identifying such need to comply, in order to enable Boeing to take whatever
steps it deems necessary to protect its interests in this regard, and Customer
will, in any event, disclose only that portion of the information which it is
legally required to disclose and Customer will use its reasonable endeavors to
protect the confidentiality of such information to the widest extent possible in
the circumstances.
Very truly yours,
THE BOEING COMPANY

         
By
       
 
 
 
   
 
  [*]    
 
 
 
   
Its
  Attorney-In-Fact    
 
 
 
   

P.A. No. 3134                                                       SA-1, Letter
Agreement No. 6-1162-ILK-0208R1, Page 3
Promotional_Support_Agreement
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING) [y84222y8422201.gif]
6-1162-ILK-0208R1
Page 4
ACCEPTED AND AGREED TO this       date of
                                         of 2009.
ATLAS AIR, INC.

               
 
       
By:
  Mr. William J. Flynn    
 
 
 
   
Its:
  President and Chief Executive Officer    
 
 
 
   

P.A. No. 3134                                                       SA-1, Letter
Agreement No. 6-1162-ILK-0208R1, Page 4
Promotional_Support_Agreement
BOEING PROPRIETARY

 